Schultheis, C.J.
¶45 (dissenting) — The majority’s opinion overrules multiple opinions of the divisions of this court as well as Washington Supreme Court precedent. It also changes the manner in which the corpus delicti rule is applied in Washington — a result the parties neither sought nor had an opportunity to oppose. Because I believe the majority’s overhaul of the rule is unnecessary and inconsistent with established precedent, I must respectfully dissent.
¶46 In order to satisfy the corpus delicti rule, the State must present evidence independent of the defendant’s incriminating statement to corroborate the statement before its admission. State v. Brockob, 159 Wn.2d 311, 327-28, 150 P.3d 59 (2006). The Washington Supreme Court made clear in Brockob, its most recent opinion on the corpus delicti rule, that “the State must present evidence independent of the incriminating statement that the crime a defendant described in the statement actually occurred.” Id. at 328. *660The independent evidence must “corroborate [ ] not just a crime but the specific crime with which the defendant has been charged.” Id. at 329.
¶47 Here, according to Ricardo Lopez Angulo’s statement as related by the officer — which was disavowed by Mr. Lopez Angulo at trial as coerced — Mr. Lopez Angulo admitted to penetrating S.S. with his finger on one occasion and with his penis on another occasion. The events described formed the basis of two counts of first degree child rape. The independent evidence must corroborate that specific crime, not merely a crime.
¶48 For instance, in Brockob, one of the defendants in the consolidated case gave an incriminating statement to police: that he was stealing an ephedrine-based decongestant to sell to someone else who planned to manufacture methamphetamine. Id. at 330. At his trial for possession of ephedrine with the intent to manufacture methamphetamine, the State could corroborate only possession of ephedrine but not the defendant’s incriminating statement of his intent to manufacture. Id. at 332. The defendant’s incriminating statement was improperly admitted, and without it, there was insufficient evidence to sustain the conviction. Id.
¶49 In State v. Meyer, 37 Wn.2d 759, 764, 226 P.2d 204 (1951), the court did not describe the confession or the evidence, choosing instead to indicate that “the evidence of this sordid affair” satisfied the court that “a group of male persons had sexual intercourse” with a female incapable of consent. Because the independent evidence of a rape was sufficient to corroborate the confessions, the confessions were properly admitted. Id. The court held that, although the identity of the perpetrator and knowledge were not elements of the corpus delicti of rape, sexual intercourse is a component of the corpus delicti. Id. at 763.
¶50 “Sexual intercourse” means — as it did at the time Meyer was decided and as it has always meant — penetration, however slight. RCW 9A.44.010(1); Meyer, 37 Wn.2d at 764, 771; State v. Cunday, 57 Wn.2d 122, 122-25, 356 P.2d *661609 (1960) (outlining the history and evolution of rape statutes). But the majority here holds that the corpus delicti of child rape is merely “a sexual act with a minor.” Majority at 656. This conclusion is inconsistent with the majority decision in Brockob. Instead, the majority opinion is consistent with the dissenting opinion in Brockob that claimed the purpose of the rule was merely to ensure that “ ‘some evidence, however slight, supports an inference that a crime was committed.’ ” Brockob, 159 Wn.2d at 329 (quoting id. at 354 (Madsen, J., dissenting)). The Brockob majority rejected that position and unequivocally stated that the rule “requires that the evidence support not only the inference that a crime was committed but also the inference that a particular crime was committed.” Id. The majority’s repeated reference to “a criminal act” rather than the criminal act charged is therefore erroneous. See, e.g., majority at 656.
¶51 The majority lowers the bar for the corpus delicti requirements of rape because, it asserts, the bar is similarly lowered for the corpus delicti requirements for other types of cases. It points to homicide cases for which the corpus delicti rule requires the State to present evidence independent of the defendant’s confession to prove (1) the fact of death and (2) a causal connection between the death and a criminal act. State v. Aten, 130 Wn.2d 640, 655, 927 P.2d 210 (1996); see majority at 656. While I agree that there is a lower corpus delicti standard for homicides, I find no other examples involving specific crimes where the bar is set so low.5
*662¶52 The majority relies on State v. Lung, 70 Wn.2d 365, 371, 423 P.2d 72 (1967), which held that a body or body part of the decedent was not required to show the fact-of-death element in a homicide when “the circumstances surrounding the disappearance of the victim [are] such as to convince the mind to a moral certainty of death, and to the exclusion of every other reasonable hypothesis.” The court did not relieve the State of the burden of proving the fact-of-death element; it merely specified the quantum of circumstantial evidence that would be required to prove the element. Otherwise, the court noted, the corpus delicti rule “would operate as a complete shield against punishment for his crime and afford him absolute immunity if he were cunning enough to destroy the body or otherwise conceal its identity.” Id.
153 Just as evidence of death is required for the corpus delicti of homicide, sexual intercourse or penetration has been recognized as the sine qua non of rape — it is the body of the crime to which the term “corpus delicti” refers. E.g., Meyer, 37 Wn.2d at 763, 766; State v. Nieto, 119 Wn. App. 157, 165, 79 P.3d 473 (2003) (“Under [the corpus delicti] rule, the court may not consider [the defendant’s] alleged confession unless the State has established, through independent proof, that [the defendant] had intercourse with [the victim] before her 16th birthday.”); State v. C.D.W., 76 Wn. App. 761, 764, 887 P.2d 911 (1995) (“Because the confession was the only evidence of one of the elements of child rape” — penetration—the confession was not admissible.); State v. Mathis, 73 Wn. App. 341, 345, 869 P.2d 106 (1994) (identifying the corpus delicti of third degree child rape as “penetration of the 14-year-old child”); State v. *663Thorne, 43 Wn.2d 47, 59, 260 P.2d 331 (1953) (corpus delicti of the charged crime of carnal knowledge of an 8-year-old girl requires corroborating evidence of “sexual penetration, however slight”); see State v. Clevenger, 69 Wn.2d 136, 139, 417 P.2d 626 (1966) (“The corpus delicti of incest consists of (1) an act of sexual intercourse (2) between male and female persons within the prohibited degrees of relationship to each other.”). Sexual intercourse or penetration is the certain act that forms the basis of the criminal charge. See Meyer, 37 Wn.2d at 763, 766 (holding that the State must establish two components to satisfy the corpus delicti rule: (1) the occurrence of a certain act or result, which is the basis of the criminal charge, and (2) the existence of a criminal agency as the cause of the act or result).
¶54 Our statutes do not describe any crime as a “sexual act with a minor.” Majority at 656. For instance, the varying degrees of child molestation involve sexual contact, defined as “any touching of the sexual or other intimate parts of a person done for the purpose of gratifying sexual desire of either party or a third party.” RCW 9A.44.010(2), .083, .086, .089. “To establish the corpus delicti of first degree child molestation, the State had to establish, independent of Defendant’s confession, that touching of the sexual organs occurred.” State v. Ray, 130 Wn.2d 673, 679, 926 P.2d 904 (1996). But the gravamen of each of the varying degrees of child rape is sexual intercourse. RCW 9A.44.073, .076, .079. Sexual intercourse or penetration is an indispensable aspect of the corpus delicti. The evidence presented in this case is insufficient to establish the body of the crime charged here — sexual intercourse or penetration.
¶55 The record shows that S.S. testified she went to bed in her pajamas, fell asleep, and woke up to discover that Mr. Lopez Angulo was on top of her, touching her. She testified that Mr. Lopez Angulo touched her both outside and inside her pajamas. When shown a drawing of a girl and asked where Mr. Lopez Angulo was touching her, S.S. drew a circle around the girl’s genital area.
*664¶56 Describing the second incident, S.S. testified she went to sleep and woke up to discover Mr. Lopez Angulo on top of her. She testified that he touched her in the same area where he touched her during the first incident and there was no difference in the way he touched her. S.S. said that Mr. Lopez Angulo was on top of her, “going up and down.” Report of Proceedings (Aug. 21, 2007) (RP) at 88. She said that he was naked with his private parts exposed. When asked if Mr. Lopez Angulo’s private parts were “like soft or were they like a stick,” S.S. selected the latter. RP at 89. Referring to a drawing of a male, she was asked to mark the area she was talking about. S.S. drew a circle around the male’s genital area. The following testimony was then taken:
[PROSECUTOR:] . . . [D]id [Mr. Lopez Angulo’s] private parts touch any part of you?
[S.S.:] Yes.
[PROSECUTOR:] Where did they touch you?
[S.S.:] Down there.
RP at 89-90.
¶57 S.S. pointed to the female drawing when asked where she was touched. She also responded to questioning that she felt something “[d]own there.” RP at 91. Detective Dale Wagner testified that in interviews with S.S., she described that Mr. Lopez Angulo’s hip movement occurred during the second incident but she did not mention penetration of any kind. Detective Wagner testified that S.S. told him she felt “something weird” during the second encounter, but responded that S.S. did not indicate that “she felt something weird inside of her.” RP at 132, 133 (emphasis added).
¶58 Evidence of “a mere touching of a female child’s sexual organ with that of a male” does not necessarily lead to a logical conclusion that penetration, however slight, occurred. State v. Olsen, 42 Wn.2d 733, 736, 258 P.2d 810 (1953). S.S.’s described sensation of “something weird” is not prima facie proof of penetration. This evidence is in *665contrast to the pain experienced by the three- to four-year-old victim in State v. Biles, 73 Wn. App. 281, 282-86, 871 P.2d 159 (1994). In Biles, this court held that the defendant’s statement to police was corroborated by evidence that there was genital contact, which the victim said “ ‘hurt her and she cried.’ ” Id. at 285.
¶59 Similarly, in Thorne, 43 Wn.2d at 53-54, corpus delicti was established by two types of evidence: (1) the defendant’s statements from which it could be inferred that he had some inappropriate sexual contact with his daughter and (2) the testimony of a doctor who examined the child that evening and stated that there had been some penetration and it could have been by a male genital organ. See Preston v. State, 157 Tex. Crim. 228, 242 S.W.2d 436, 439 (1951) (corpus delicti proved under facts that victim was attacked and knocked out, awoke in the bushes with “soreness in her female organs” and a physician found a blade of grass “ ‘between one and two inches deep in her privates’ ”).
¶60 The investigating detective failed to establish penetration in his private interviews with S.S. At worst, S.S. testified that using his erect “private parts,” Mr. Lopez Angulo touched S.S. “down there” and made humping motions on top of her. This independent evidence does not lead to a logical and reasonable conclusion that S.S. was penetrated.
¶61 The purpose of the corpus delicti rule is to “prevent . . . the possibility that a false confession was secured by means of police coercion or abuse [and] the possibility that a confession, though voluntarily given, is false.” City of Bremerton v. Corbett, 106 Wn.2d 569, 577, 723 P.2d 1135 (1986). Mr. Lopez Angulo asserts that his confession was coerced. Application of the rule in this case is wholly consistent with its purpose.
¶62 The Washington Supreme Court has declined, on numerous occasions, to relieve the State of the burdens imposed by the corpus delicti rule. Ray, 130 Wn.2d at 679; State v. Smith, 115 Wn.2d 775, 784, 801 P.2d 975 (1990); Corbett, 106 Wn.2d at 578. Just two years ago, the court *666unapologetically declared our State as being in the minority of courts that apply a corpus delicti rule requiring the State to present evidence to independently corroborate the incriminating statement. Brockob, 159 Wn.2d at 328-29. Our rule is in contrast to the more relaxed rule used by federal courts, which requires the State to present only independent evidence sufficient to establish that the incriminating statement is trustworthy. Id. This court is constrained by this binding precedent.
¶63 Moreover, judicial restraint should be exercised rather than advancing a paradigm not briefed, argued, or suggested by the parties. We are limited by the issues as framed by the parties unless “the parties ignore a constitutional mandate, a statutory commandment, or an established precedent.” City of Seattle v. McCready, 123 Wn.2d 260, 269, 868 P.2d 134 (1994).
164 For these reasons, I would reverse the conviction and remand for a retrial. C.D.W., 76 Wn. App. at 765 n.2.

 See Brockob, 159 Wn.2d at 331-32 (corpus delicti required independent proof of intent for the charge of possession of ephedrine with intent to manufacture methamphetamine); State v. James, 104 Wn. App. 25, 36-37, 15 P.3d 1041 (2000) (where statutory elements of bail jumping include a knowing failure to appear after release by court order or bail with a requirement of a subsequent personal appearance, for the purposes of corpus delicti, it is not necessary that evidence conclusively establishes all elements, but there must be “an inference that the failure to appear was knowing”); State v. Phillips, 94 Wn. App. 829, 974 P.2d 1245 (1999) (knowledge is part of the corpus delicti of domestic violence as a felonious violation of a court order; State’s admission of the return of service on the subject order of protection was held to be sufficient independent evidence to corroborate *662defendant’s admission that he knew that the protective order existed and establish the corpus delicti). But see State v. Mason, 31 Wn. App. 41, 48, 639 P.2d 800 (1982) (independent proof of intent is not required “when that element of the crime charged provides merely the degree of the generic crime charged”).
It is noted that because “crimes such as attempt, conspiracy, perjury, and reckless or drunken driving do not require the first corpus delicti element, injury or loss[,] the more appropriate application of corpus delicti is to prove that the crime charged has been committed by a particular person.” State v. Smith, 115 Wn.2d 775, 781, 801 P.2d 975 (1990).